DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the amendment filed on 04/09/2021.
 Claims 1-20 are currently pending in this application. Claims 1, 11 and 20 have been amended.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 04/09/2021 were filed. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
The previous 112(a) and 112(b) rejections to claims 1-20 have been withdrawn in response to the applicant’s amendments/remarks. 
Note: based on the applicant’s remarks, the 112(f) interpretation of the structures to perform functions of the claim 20 is described in paragraphs 29-31, 34, 81, 105-110 and 116-138 of the specification.
The previous non-statutory double patenting rejections have been withdrawn in response to the filing of a terminal disclaimer, which is approved on 05/07/2021. 

Allowable Subject Matter
Claims 1-20 are allowed.

Examiner’s Statement for Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: after further consideration, it is noted that the prior art does not teach all the features of the claimed invention.
Regarding independent claims 1, 11 and 20,

Pauker et al. (US 2015/0294308 A1) teaches a mining circuitry used to mine digital currency such as bitcoins by computing solutions to a cryptographic puzzle. The mining circuitry may partition the mined reward between a first digital wallet and a second digital wallet. Storage and processing circuitry may include storage such as hard disk drive storage, nonvolatile memory, etc. Digital currency may be stored in digital wallets that serve as sources or destinations of transaction. Wallets may be identified using encryption schemes such as public key cryptography in which a public-private key pair is assigned to each wallet. Transaction may identify an input, which may include a previous transaction identifier, an output identifier and a signature. The previous transaction identifier may identify which transaction of the global ledger contains the source wallet - see abstract; figs. 2, 10; paras. [0028] and [0034]-[0037] of Pauker.

Dellow (US 2007/0024316 A1) discloses a method for personalized circuits to one or more parties. The method distributes a generic circuit to each party, encrypts a unique personalization value using a secret encryption key, and transmits each encrypted personalization value to the corresponding party. Each party then stores the encrypted personalization value in their circuit. Once the encrypted number is written to the personalization memory, the stored value should not be able to read from outside of the circuit. The personalization memory is isolated from the other parts of the circuit other than via the personalization control circuit unit. The decryption key is preferably burnt onto the circuit or stored in a one-time programmable memory at the circuit manufacturing stage - see fig. 2; abstract; paras. [0046] - [0049] of Dellow. 

However, the prior art of record does not teach or render obvious the limitations in independent claims 1, 11 and 20 specific to the other limitations with combination of:
a one-time programmable memory circuit block configured to be programmed by internal programming circuitry to store the context data without external access, wherein the context data comprises an indication of a hacking attempt that occurs after integrated circuit manufacture;
a processor configured to selectively perform operations for preventing a loss of the cryptographic security, based on the context data; and
a secure communications circuit block configured to control an internal retrieval of the context data for use by the processor.

Dependent claims 2-10 and 12-19 are allowed as they depend from allowable independent claims 1 or 11.

Therefore, Examiner considers the above limitations in combination with the remaining limitations of their respective independent claims, as applied to ***field of endeavor*** as the non-obvious novelties of the invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUNG T LWIN whose telephone number is (571)270-7845.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MAUNG T LWIN/Primary Examiner, Art Unit 2495